Citation Nr: 1758951	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral lower extremity cellulitis, to include as secondary to service-connected left inguinal herniorrhaphy and service-connected scar from left inguinal herniorrhaphy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1973

This case comes before the Board of Veterans' Appeals (the Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was subsequently transferred to the VA RO in Montgomery, Alabama.

The Veteran appeared at a videoconference hearing at the RO in July 2009 before Veterans Law Judge (VLJ) Lane, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In September 2009, the Board remanded the claim for additional development.  The claim returned to the Board in March 2011.  It was remanded for development once again.  After additional development took place, the claim was denied in a June 2012 Board decision. 

However, pursuant to a settlement agreement in the case of National Org. of Veterans Advocates Inc. v Secretary of Veterans Affairs, 725 F 3d 1312 (Fed. Cir. 2013) the Board's June 2012 denial was identified as having been potentially affected by an invalidated rule relating to the duties of a VLJ during a personal hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and for the opportunity to testify at another personal hearing.  

A June 2014 Board decision subsequently vacated the earlier the June 2012 Board denial, and an August 2014 Board decision remanded the case in order to provide the Veteran with the requested hearing. 

In October 2015, the Veteran was afforded his second hearing and appeared before a Travel Board at the RO presided over by VLJ Pappas.  A transcript of the hearing has been associated with the Veteran's claims file. 

VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As is the case here, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In December 2016, the Veteran was provided with the opportunity to have a hearing before the third member of the panel.  He waived this right in a December 2016 letter.

In March 2017, the Board remanded the Veteran's claim for further development.  That development was not substantially completed, and therefore another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded the above issue in order to obtain relevant records from the Veteran's Social Security Disability filing.  If those records were obtained, an addendum opinion was requested to consider the additional evidence and whether the Veteran's claimed disability was directly caused by his active service, whether it was secondary to his service-connected disabilities, or whether it was aggravated by his service-connected disabilities.  Additional records were obtained from the Social Security Administration in April 2017, and an addendum opinion was obtained that same month.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinion obtained in April 2017 was incomplete, as it did not address the issue of aggravation.  Therefore, the claim must be remanded in order to obtain an addendum opinion in line with the March 2017 remand order.  See Stegall v. West, 11 Vet. App (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file the examiner who provided the April 2017 opinion, or a suitable substitute, to provide an addendum opinion on the etiology of the Veteran's cellulitis.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cellulitis had its onset in service or is otherwise related to active service. 

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cellulitis is due to or caused by any service-connected disabilities, to include  is aggravated (chronically worsened) by any service connected disability, to include left inguinal herniorrhaphy and the scar from his left inguinal herniorrhaphy. 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cellulitis is aggravated (chronically worsened) by any service connected disability, to include to include left inguinal herniorrhaphy and the scar from his left inguinal herniorrhaphy. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________                      __________________________
        MICHAEL A. PAPPAS			 MICHAEL LANE
             Veterans Law Judge,                                          Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals


__________________________
KAREN ALIBRANDO
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

